               1 CARTER C. WHITE – 164149
                 KING HALL CIVIL RIGHTS CLINIC
               2 U.C. Davis School of Law
                 One Shields Avenue, Bldg. TB-30
               3 Davis, California 95616-8821
                 Telephone: (530) 752-5440
               4 Facsimile: (530) 752-5788
                 Email:        ccwhite@ucdavis.edu
               5
                 MICHAEL W. BIEN – 096891
               6 GAY CROSTHWAIT GRUNFELD – 121944
                 MICHAEL FREEDMAN – 262850
               7 BENJAMIN BIEN-KAHN – 267933
                 ROSEN BIEN GALVAN & GRUNFELD LLP
               8 101 Mission Street, Sixth Floor
                 San Francisco, California 94105-1738
               9 Telephone: (415) 433-6830
                 Facsimile: (415) 433-7104
              10 Email:       mbien@rbgg.com
                              ggrunfeld@rbgg.com
              11              mfreedman@rbgg.com
              12 Attorneys for Plaintiffs
              13
                                             UNITED STATES DISTRICT COURT
              14
                                             EASTERN DISTRICT OF CALIFORNIA
              15
                                                 SACRAMENTO DIVISION
              16
              17
                 DERRIL HEDRICK, DALE ROBINSON,                  Case No. 2:76-CV-00162-EFB
              18 KATHY LINDSEY, MARTIN C. CANADA,
                 DARRY TYRONE PARKER, individually and           [PROPOSED] AMENDED ORDER
              19 on behalf of all others similarly situated,     GRANTING PLAINTIFFS’
                                                                 MOTION FOR ATTORNEYS’
              20               Plaintiffs,                       FEES AND COSTS
              21         v.                                      Judge: Hon. Edmund F. Brennan
                                                                 Date:
              22 JAMES GRANT, as Sheriff of Yuba County;         Time:
                 Lieutenant FRED J. ASBY, as Yuba County         Crtrm.: 8, 13th Floor
              23 Jailer; JAMES PHARRIS, ROY LANDERMAN,
                 DOUG WALTZ, HAROLD J. “SAM”                     Trial Date:    None Set
              24 SPERBEK, JAMES MARTIN, as members of
                 the YUBA COUNTY BOARD OF
              25 SUPERVISORS,
              26               Defendants.
              27
              28

[3336315.3]        [PROPOSED] AMENDED ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
               1         Plaintiffs’ Motion for Attorneys’ Fees and Costs came on for hearing before this
               2 Court on January 30, 2019.
               3         The Amended Consent Decree, to which the parties agreed on August 16, 2018,
               4 provides that
               5         The parties acknowledge that Plaintiffs’ counsel have incurred and will incur
                         attorneys’ fees, litigation expenses, and costs related to monitoring the
               6         Consent Decree, litigating issues related to enforcement of the Consent
                         Decree, seeking remedial orders, and negotiating this Amended Consent
               7         Decree. … [P]laintiffs will, contemporaneous with their filing of their
                         motion for preliminary approval of the Amended Consent Decree, submit a
               8         motion for attorneys’ fees and costs seeking to recover attorneys’ fees and
                         costs related to all work on this matter including monitoring the Consent
               9         Decree, litigating issues related to the Consent Decree (including the Motion
                         to File a Supplemental Complaint), seeking remedial orders, and negotiating
              10         this Amended Consent Decree (“fees and expenses”). Plaintiffs agree not to
                         seek fees and expenses from the Court in an amount above $1,100,000, for
              11         fees and expenses incurred through June 30, 2018. Defendants agree not to
                         oppose Plaintiffs’ petition for fees and expenses up to that amount for the
              12         period through June 30, 2018. Plaintiffs reserve the right to petition the
                         Court for additional fees and expenses incurred from July 1, 2018 through
              13         final approval of the Amended Consent Decree (“additional fees and
                         expenses”). Plaintiffs’ counsel agree the lodestar for the additional fees and
              14         expenses will be calculated using $220.50 per hour, the 2018 rate authorized
                         by the Prison Litigation Reform Act (PLRA). Defendants reserve the right to
              15         oppose any request by Plaintiffs for compensation for fees and expenses
                         incurred from July 1, 2018 through final approval of the Amended Consent
              16         Decree. The parties acknowledge that Court approval of the fees and
                         expenses is required.
              17
              18         The Court, having considered the pleadings on the motion, oral argument at the
              19 hearing, and the record in this case, and good cause appearing, now makes findings and
              20 ORDERS as follows:
              21         1.      This is a class action certified pursuant to Federal Rule of Civil Procedure
              22 23(b)(2), and the Court may award attorneys’ fees and costs to class counsel pursuant to
              23 Fed. R. Civ. P. 23(h).
              24         2.      Plaintiffs are “prevailing parties” under the federal fee shifting statutes 42
              25 U.S.C. § 1983, 42 U.S.C. § 12205, and 29 U.S.C. § 794a(b). Plaintiffs are successful
              26 litigants under California’s private attorney general statute, Cal. Code Civ. Proc. § 1021.5.
              27 An award of attorney fees is appropriate under both Section 1021.5 and the separate
              28 federal fee-shifting statutes.

                                                                  1
[3336315.3]        [PROPOSED] AMENDED ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
               1          3.     For work that Plaintiffs performed prior through June 30, 2018 on work
               2 related to claims under sections 12132 and 12188 of the Americans with Disabilities Act
               3 (“ADA”), section 794 of the Rehabilitation Act, Article I, Sections 7 and 17 of California
               4 Constitution, California Government Code § 11135, and California Code of Civil
               5 Procedure § 1021.5 (collectively, “ADA-related work”), Plaintiffs are entitled to
               6 compensation at their full market rates.
               7          4.     For work that Plaintiffs’ counsel performed through June 30, 2018 on non-
               8 ADA-related work and for all work that Plaintiffs’ counsel performed after July 1, 2018,
               9 Plaintiffs have agreed to be compensated at the rate set by the Prison Litigation Reform
              10 Act (“PLRA”). 18 U.S.C. § 3006A. For 2018, Defendants have agreed in the Amended
              11 Consent Decree that the PLRA rate is $220.50 per hour.
              12          5.     The time Plaintiffs’ attorneys expended on this case was appropriate given
              13 the length, intensity, and nature of the litigation. In calculating their lodestar, Plaintiffs’
              14 counsel have written off a total of approximately 10% of billable hours to date. The Court
              15 finds these billing judgment reductions to be reasonable and appropriate, in that they
              16 assure that Plaintiffs’ counsel have accounted for any undue duplication of effort or
              17 inefficiency.
              18          6.     After reasonable billing judgment reductions, Plaintiffs’ lodestar for work
              19 performed through June 30, 2018 is $1,652,000.20, representing compensation for 6922
              20 hours of work invested in this case. For the period from July 1, 2018 through final
              21 approval of the Amended Consent Decree, Plaintiffs’ lodestar is $100,901, representing
              22 compensation for 457.4 additional hours of work invested in this case.
              23          7.     Plaintiffs’ counsel is entitled to recover the expenses advanced to prosecute
              24 this litigation on behalf of the class. Plaintiffs have incurred costs and expenses of
              25 $68,782.81 through June 30, 2018. For the period from July 1, 2018 through final
              26 approval of the Amended Consent Decree, Plaintiffs have incurred costs and expenses of
              27 $2,010.
              28          8.     Accordingly, the Court finds that Plaintiffs’ counsel’s total lodestar of fees

                                                                   2
[3336315.3]        [PROPOSED] AMENDED ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
               1 and expenses through June 30, 2018 of $1,720,783.01 is reasonable and appropriate under
               2 federal and state law for the work performed and the success achieved for the class. This
               3 amount far exceeds the negotiated cap of $1.1 million for fees and expenses incurred
               4 through June 30, 2018.
               5         9.       The Court also finds that Plaintiffs’ counsel’s total lodestar of fees and
               6 expenses from July 1, 2018 through final approval of $102,911 is reasonable and
               7 appropriate under federal and state law for the work performed and the success achieved
               8 for the class.
               9         10.      For the period through June 30, 2018, Defendants are ordered to pay
              10 Plaintiffs’ $1,100,000 for reasonable attorneys’ fees, expenses, and costs.
              11         11.      For the period from July 1, 2018 through final approval, Defendants are
              12 ordered to pay Plaintiffs’ $79,500 for reasonable attorneys’ fees, expenses, and costs.
              13         12.      These amounts shall be paid within thirty (30) days of entry of this Order.
              14 Interest shall run commencing fifteen (15) days from the date of this Order, accruing at the
              15 rate provided by 28 U.S.C. § 1961.
              16         IT IS SO ORDERED.
              17 DATED: January 31, 2019.
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                   3
[3336315.3]        [PROPOSED] AMENDED ORDER GRANTING PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND COSTS
